     Case 2:13-cr-00613-CJC Document 43 Filed 08/07/20 Page 1 of 2 Page ID #:379



 1
 2
 3
 4
 5

 6
 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          ~ Case Nos. 2:13-cr-00438
                                                        ~           2:13-cr-00613
12                         Plainriff,
13
                            v.                          ~ ORDER OF DETENTION AFTER
14                                                      ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
                                                        ~ U.S.C. § 3143(a)]
     DANIEL WARREN GAUDIO,
15

16                         Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   ofthe terms and condirions ofsupervision; and
21          The Court having conducted a detenrion hearing pursuant to Federal Rule of

22   Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),

23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and

25          convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26          or (c). This finding is based on: nature ofcurrent allegations, substantial criminal history,

27          including violent felonies and an esc~e conviction

28          and
     Case 2:13-cr-00613-CJC Document 43 Filed 08/07/20 Page 2 of 2 Page ID #:380



 1
 2   B. (X)The defendant has not met defendant's burden of establishing by clear and

 3      convincing evidence that he is not likely to pose a danger to the safety of any other

 4      person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is

 5      based on: nature ofcurrent allegations, substantial criminal history, including violent felonies and

 6      an escape conviction

 7         IT THEREFORE IS ORDERED that the defendant be detained pending further
 8   revocarion proceedings.
 9
10   Dated: ~V~~ ~.~~
11

12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                      2
